Name: Council Regulation (EEC) No 3613/82 of 30 December 1982 establishing indicative ceilings and Community supervision for imports of certain products originating in Finland (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/48 Official Journal of the European Communities 31 . 12 . 82 COUNCIL REGULATION (EEC) No 3613/82 of 30 December 1982 establishing indicative ceilings and Community supervision for imports of certain products originating in Finland (1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, the Commission must be able to take adequate measures to reintroduce customs tariff duties whenever one of the ceilings has been reached ; Whereas the trend of imports should be followed for certain products for which, under Article 3 of Protocol 1 , the Community has suspended the application of ceilings ; whereas it is therefore desirable that imports of such products should be subject to supervision, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Finland (') was signed on 5 October 1973 ; whereas an Additional Protocol (2) was signed on 6 November 1980 as a result of the accession of the Hellenic Republic to the Community ; Whereas Articles 1 , 2 and 3 of Protocol 1 , annexed to the Agreement, make provision for a specific timetable for the progressive abolition of customs duties in respect of the products to which the Agreement applies ; whereas the imports of these products are limited to annual indicative ceilings above which the customs duties applicable to third countries may be reintroduced ; whereas, however, the Community has to suspend the application of certain ceilings ; whereas , therefore , the ceilings to be applied in 1983 must be established ; whereas, in ,this situation, it is also necessary that the Commission be regularly informed of the trend of the imports of the products in question and, in consequence, it is necessary to subject these imports to supervision ; Whereas this objective may be achieved by means of an administrative procedure based on setting off imports of the products in question against the indicative ceilings at Community level, as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the reintroduction of customs tariff duties as soon as the ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of amounts set off against the indicative ceilings and keep the Member States informed ; whereas this cooperation must be all the closer since 1 . From 1 January to 31 December 1983 , imports of products originating in Finland and indicated in Annex I shall be subject to indicative ceilings and to Community supervision . The description of the products referred to in the preceding subparagraph, their tariff headings and statistic numbers and the levels of the indicative ceilings are given in Annex I. 2 . Amounts shall be set off against the indicative ceilings as and when the products are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement. Goods shall be set off against the indicative ceiling only if the movement certificate has been submitted before the date on which customs duties are reimposed . The reaching of a ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs . The Member States shall periodically inform the Commission of imports effected in accordance with the above rules ; such information shall be supplied under the conditions laid down in paragraph 4. 3 . As soon as the ceilings have been reached, the Commission may issue a Regulation reimposing the customs duties provided for in Article 3 (f) of Protocol 1 to the Agreement until the end of the calendar year. In the case of such reintroduction, Greece shall introduce the levying of the duties which it applies to third countries at the date in question . O OJ No L 328 , 28 . 11 . 1973 , p . 2 . O OJ No L 357, 30 . 12 . 1980, p . 27 . 31 . 12 . 82 No L 380/49Official Journal of the European Communities requests , make up such statements for periods of 10 - days and forward them within five clear days of expiry of the preceding 10-day period. Article 2 As soon as the amounts set off against the ceilings within its territory have reached the amounts indicated in Annex I, Greece may reintroduce, until the end of the calendar year, the levying of the duties which it applies to third countries at the date in question. It shall notify the Commission which shall inform the other Member States of this fact. Paragraph 2 shall apply mutatis mutandis. 4 . Member States shall forward to the Commission, not later than the 15th day of each month, statements of the amounts set off during the preceding month . They shall , if the Commission so For the implementation of this Regulation the Commission shall take all necessary measures in close cooperation with the Member States . Article 3 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1982 . For the Council The President O. MÃLLER No L 380/50 Official Journal of the European Communities 31 . 12 . 82 ANNEX I LIST OF PRODUCTS SUBJECT TO INDICATIVE CEILINGS UPON IMPORTATION IN 1983 Order No CCT heading No Description NIMEXE code Level of the a) Community ceiling b) amount concerning Greece (tonnes) 1 2 3 4 5 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : II. Other : ISF 1  Kraftliner paper and boards (a) 48.01-20 , 22 , 24 , 30 , 32 , 34 , 36 , 38 , 39 Ceiling delayed I SF 2  Kraft paper for large-capacity sacks (a) 48.01-07 , 10 Ceiling delayed ISF 3  Other ex F. Other : 48.01-40 , 42 , 44 , 46 , 48 , 50 , 51 Ceiling delayed ISF 4  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechanical wood pulp (a) 48.01-76 , 78 , 80 a) 44 900 b) 250 ISF 5  Printing paper and writing paper, containing more than 5 % of mechani ­ cal wood pulp (a) 48.01-79 , 81 Ceiling delayed ISF 6  Semi-chemical fluting paper, (a) 48.01-87 Ceiling delayed ISF 7  Sulphite wrapping and packaging paper (a) 48.01-83 , 85 Ceiling delayed ISF 8  Other, excluding cellulose wadding and webs of cellulose fibres (soft tissues) 48.01-60,63,68,70 , 71 , 72 , 74 , 89 , 90 , 92 , 94 , 96 , 98 , 99 Ceiling delayed ISF 9 48.03 48.05 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled , embossed or perforated , in rolls or sheets : 48.03 all Nos Ceiling delayed I SF 10 48.07 B. Other Paper and paperboard, impregnated , coated,surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : 48.05-21 , 29 , 30 , 50 , 80 Ceiling delayed (a) Subject to compliance with the definitions given in Annex II . 31 . 12 . 82 Official Journal of the European Communities No L 380/51 Order No CCT heading No Description NIMEXE code Level of the a) Community ceiling b) amount concerning Greece (tonnes) 1 2 3 4 5 ISF 11 ' ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weigning 160 g or more per m1 :  Coated printing or writing paper ex D. Other :  Coated printing or writing paper ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weigning 160 g or more per mJ : 48.07-ex 41 , ex 45 48.07-57 , 58 , 59 a) 64 307 b) 2 994 ISF12 48.15  Other, excluding coated printing or writing paper ex D. Other :  Other, excluding coated printing or writing paper Other paper and paperboard, cut to size Ã ³r shape : 48.07-ex 41 , ex 45 48.07-55 , 56 , 64 , 67 , 71,73,75,77 .' 85,91,97,99 a) 245 355 Ã  b) 1 963 / ISF 13 B. Other 48.15-10 , 21 , 29 , 30 , 40,50,61,65 , 95,99 Ceiling delayed No L 380/52 Official Journal of the European Communities 31 . 12 . 82 ANNEX II DEFINITIONS ex 48.01 C II Kraftliner 'Krafdiner' means machine-finished or machine-glazed paper or paperboard, in rolls, containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing more than 115 g/m2 and having a Mullen burst ratio of not less than 35 . ex 48.01 C II a) Kraft paper for large-capacity sacks 'Kraft paper for large-capacity sacks' means machine-finished paper, in rolls , containing not less than 80 % of chemical soda or sulphate pulp of coniferous wood, calculated on total fibre content, weighing not less than 60 g/m2 but not more than 115 e/m2 arid meeting the specifications set out in 1 or 2 below : 1 . Having a Mullen burst ratio of not - less than 38 and a stretch factor of more than 4*5% in the cross direction and of more than 2 % in the machine direction. 2 . Having the minimum tear resistance and tensile strength indicated in the following table, or the linearly interpolated equivalent for any other weight : Weight g/mJ Minimum tear resistance . mN Minimum tensile strength kN/m Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 700 1 510 1 9 6-0 70 830 1 790 2 3 7-2 80 965 2 070 2 8 8-3 100 1 230 2 635 3 7 10-6 115 1 425 3 060 4 4 12-3 ex 48.01 F Printing paper and writing paper, containing not more than 5 % of mechanical wood pulp 'Printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp' means paper other than machine-glazed, used for printing &lt;5r writing, wnicn contains not more than 5 °/o of mechanical wood pulp calcu ­ lated on total fibre content. ex 48.01 F Printing paper and writing paper, containing mechanical wood pulp 'Printing paper and writing paper, containing mechanical wood pulp' means paper other than machine-glazed, used for printing and writing, containing more than 5 % of mechanical wood pulp calculated on total fibre content. ex 48.01 F Semi-chemical fluting paper 'Semi-chemical fluting paper' means paper, in rolls, containing not less than 65 % of unbleached semi-chemical hardwood pulp (pulp obtained from wood by light chemical treatment followed by mechanical treatment) calculated on total fibre content and having a CMT (Concora Medium Test) crush resistance exceeding 20 kp. ex 48.01 F Sulphite wrapping and packaging paper 'Sulphite wrapping and packaging paper' means machine-glazed paper, containing more than 40 % of chemical bisulphite wood pulp, calculated on total fibre content, having an ash content of not more than 8 % and having a Mullen burst ratio of not less than 15 .